Citation Nr: 0638458	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-10 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on December 5, 2003.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of administrative decisions of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Here, the record does not include any correspondence from the 
Philadelphia VAMC specifically addressing the VCAA notice and 
duty-to-assist provisions as they pertain to the claim 
currently on appeal.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the Philadelphia VAMC is required to 
satisfy the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the Philadelphia VAMC should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.

Additionally, it is noted that this appeal ensued following a 
March 2004 VAMC denial of the benefits sought on appeal.  The 
decision was predicated on a finding that treatment on 
December 5, 2003, was not authorized and was not an 
emergency.  The veteran disagreed with the decision, and the 
VAMC issued an additional decision affirming the denial in 
September 2004.  

The veteran presented to the emergency department of the 
Wills Eye Hospital on December 5, 2003, with acute posterior 
vitreous left eye detachment.  A history of posterior 
vitreous detachment (PVD) from 3-4 years earlier was noted.  
The veteran had noticed flashes in the left eye the night 
before treatment which had persisted into the morning hours.  
Examination showed that the pupils reacted to light.  
Medicative drops were prescribed.  The private records 
reflect that there was some apparent attempt to apprise VA 
that the veteran was at the private facility.  

The private records were reviewed by the medical staff at the 
VAMC in early 2004, and it was determined that a VA facility 
was accessible, and that the veteran's treatment in December 
2003 was not emergent nor approved.  A rationale for the 
opinions expressed was not provided.  

In support of his claim, the veteran provided three 
statements by private physicians.  These statements are dated 
in 2004 or 2005 and attest to the emergent condition of the 
veteran's eye flashes on December 5, 2003.  

Clearly, there is a conflict in the record as to whether the 
veteran's eye condition on December 5, 2003, was a medical 
emergency.  The Board concludes that additional evidentiary 
development is necessary.  Moreover, due process 
considerations have not been met.  

Accordingly, the case is REMANDED for the following action:

1.  The Philadelphia VAMC should review 
the claims file and ensure that all 
notification (in particular, 
correspondence specifically addressing the 
VCAA notice and duty-to-assist provisions) 
and development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.

2.  The agency of original jurisdiction 
(AOJ) should arrange for a VA 
comprehensive medical review for the 
purpose of ascertaining whether the 
veteran's treatment on December 5, 2003, 
at Wills Eye Hospital was for emergent or 
nonemergent care, and whether VA 
facilities were feasible available.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the review.  Detailed reasons and bases 
for all opinions should be provided 
including a discussion of evidence relied 
on for opinion.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefit, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


